Citation Nr: 0406913	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  01-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to December 
1954, and apparently had prior military service.  He died in 
January 2000, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the RO in Seattle, 
Washington which, in pertinent part, denied service 
connection for the cause of the veteran's death.  A personal 
hearing was held before the undersigned Veterans Law Judge at 
the RO (i.e. a Travel Board hearing) in June 2003.  

The Board notes that the RO also listed an appellate issue of 
entitlement to Chapter 35 Survivors' and Dependents' 
Educational Assistance.  This issue was withdrawn by the 
appellant at the Travel Board hearing and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2003).

The claims file was forwarded to the Board by the RO in 
Portland, Oregon.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, the Board notes that 
additional pertinent evidence (including voluminous medical 
records) was received at the RO in July 2003, after the most 
recent supplemental statement of the case was issued in April 
2003.  The RO has not yet reviewed this additional evidence, 
as required by governing regulations.  38 C.F.R. §§ 19.31, 
19.37 (2003).  This must be done prior to appellate review.

With respect to the RO's denial of entitlement to DIC under 
38 U.S.C.A. § 1318, the Board notes that although this issue 
was certified for appellate review by the RO in April 2003, 
neither a rating decision nor a statement of the case has 
been promulgated on this issue.  The first notification to 
the appellant of this denial was the April 2003 supplemental 
statement of the case, contrary to the requirements of 
38 C.F.R. § 19.31, which provides, "In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case...."  
38 C.F.R. § 19.31(a) (2003).  Nonetheless, the Board 
construes the April 2003 statement by the appellant's 
representative as a timely notice of disagreement regarding 
this issue.  The RO should promulgate a statement of the case 
on this issue, and provide the appellant with an opportunity 
to perfect an appeal of this issue by submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.26, 19.29, 19.30 (2003); Manlincon v. West, 12 
Vet. App. 238 (1999).

Governing law and regulation provide that DIC is payable to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service-connected, when the 
veteran's death was not caused by his own willful misconduct, 
and at the time of his death, he was in receipt of or was 
"entitled to receive" compensation for service-connected 
disability that was continuously rated totally disabling 
(either a 100 percent schedular rating or a TDIU rating) by 
the VA for a period of 10 or more years immediately preceding 
death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2003).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for the cause of the 
veteran's death, taking into account all 
the evidence including that received 
since the April 2003 supplemental 
statement of the case.  

If the claim remains denied, the RO 
should provide the appellant and her 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

3.  The RO should provide the appellant 
with a statement of the case on the issue 
of entitlement to DIC under 38 U.S.C.A. 
§ 1318.  She should be given an 
opportunity to perfect an appeal of such 
issue by filing a timely substantive 
appeal.  This issue should be certified 
to the Board for appellate review only if 
she perfects an appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	NANCY R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




